department of the treasury internal_revenue_service washington d c jun tep pa tl tax_exempt_and_government_entities_division uniform issue list kek kkk aan legend taxpayer a ira y account z reit m reit n reit o reit p financial_institution c financial_institution d financial advisor g eke eke kek he kek kee kkk kak kkk eke page amount date year year year dear kkk kk ee ee this letter is in response to your request on date submitted by your authorized representative as supplemented by correspondence dated date and date in which you request a waiver of the 60-day rollover period contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age represents that his failure to accomplish a rollover of amount from ira y within the 60-day period prescribed by sec_408 of the code was due to errors made by financial_institution c and financial_institution d taxpayer a asserts that amount has not been used for any purpose taxpayer a maintained ira y at financial_institution c financial_institution d held reit m and reit n as investments within ira y financial_institution c gave up custodianship of ira y due to dollar_figure in uncollected administrative fees on date financial_institution c distributed_amount from ira y to taxpayer a at this time financial_institution d immediately converted ira y into account z within account z financial_institution d converted reit m into reit o a non-qualified investment and converted reit n into reit p another non-qualified investment taxpayer a never had possession of amount during year and year financial_institution d sent taxpayer a correspondence and account statements that identified account z as an ira and identified reit o and reit p as tax-qualified investments in year financial_institution d sent taxpayer a an account z year-end statement for year that reflected that financial_institution d had reclassified reit o and reit p as non-qualified investments taxpayer a provided copies of the paperwork that he completed at the time that he opened ira y at financial_institution c it included notices that service fees for ira y would be charged to the account and that in the event that ira y was terminated financial_institution c would convert it into another ira further using the paperwork provided by financial_institution c taxpayer a designated financial advisor g as his page 2012370e7 representative to receive ira y account statements and correspondence after financial_institution c gave up custodianship of ira y financial_institution d listed financial advisor g as taxpayer a’s financial advisor in all account z correspondence and account statements taxpayer a further represents that he relied upon financial advisor g’s services and advice in making decisions regarding ira y taxpayer a asserts that throughout year he understood and viewed account z to be an jra and reit o and reit p to be qualified_investments taxpayer a asserts that he neither gave financial_institution d his permission nor his direction to convert ira y into account z convert reit m into reit o and convert reit n into reit p furthermore financial advisor g provided a sworn statement that neither financial_institution c nor financial_institution d provided her with correspondence and account statements for ira y and for account z based on the facts and representations taxpayer a requests a ruling that the internal_revenue_service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if-- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 page sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and submitted by the taxpayer including documentation from financial_institution c and from financial_institution d is consistent with the assertion that taxpayer a’s inability to complete a timely rollover was due to errors committed by these financial institutions therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira y taxpayer a is granted a period of days from the issuance of this letter_ruling to contribute amount into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contributions amount will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent kke page if you wish to inquire about this ruling contact at - please address all correspondence to se t ep ra t2 sincerely yours dd _ lilo donzelllittlejohn manager employee_plans technical group ith a enclosures deleted copy of ruling letter notice of intention to disclosure cc eek ek wee
